ACCEPTED
                                                                                            01-14-00869-CV
                                                                                  FIRST COURT OF APPEALS
                                                                                          HOUSTON, TEXAS
                                                                                      2/24/2015 12:41:50 PM
                                                                                        CHRISTOPHER PRINE
                                                                                                     CLERK

                          APPEAL NO. 01-14-00869-CV

                         IN THE COURT OF APPEALS                           FILED IN
                                                                    1st COURT OF APPEALS
                          FIRST JUDICIAL DISTRICT                       HOUSTON, TEXAS
                              HOUSTON, TEXAS                        2/24/2015 12:41:50 PM
                                                                    CHRISTOPHER A. PRINE
                                                                             Clerk

                       RICHARD MAKOVER, Appellant

                                         vs.

                      RANDY S. TURRENTINE, Appellee


            APPELLEE’S MOTION FOR EXTENSION OF TIME
                    TO FILE APPELLEE’S BRIEF


TO THE HONORABLE JUSTICES OF THE FIRST COURT OF APPEALS:

      Appellee Randy S. Turrentine (“Appellee”) moves to extend time under

TEX. R. APP. P. 10.5(b) to file his Appellee’s Brief, and in support of this Motion

would respectfully show as follows:

      1.     The attorney for the Appellant was contacted on February 24, 2015,

but has not received a response as of the filing of this Motion.

      2.     Appellee’s Brief is due on March 4, 2015. There have been no prior

extensions sought with respect to the filing of Appellee’s Brief.

      3.     The commitments of the undersigned attorney are such that a 30-day

extension of time is necessary in order to properly prepare Appellee’s Brief. The




                                          1
commitments of the undersigned are, in addition to a number of depositions to be

held out of state, as follows:

      •      February 25, 2015: Trial in Cause No. CV-0072161; Robert Keith
             Downs vs. John G. Kent and Jan Kent; in the County Civil Court at
             Law No. 3 of Galveston County, Texas

      •      March 2, 2015: Trial in Cause No. 2013-33908; Steve Montoya vs
             Chulas Sports Cantina Management LLC, et al; in the 113th Judicial
             District Court of Harris County, Texas

      •      March 9, 2015: Trial of Docket No. 14-05423; Mariana Orozco OBO
             Filiberto Serna, Jr. vs. Filser Construction and Aries Building
             Systems; in District 7, Office of Louisiana Worker’s Compensation

      •      March 16, 2015:            Cause No. 2014-19441; International
             Demographics, Inc. d/b/a The Media Outlet vs. Higginbotham
             Associates, Inc.; in the 281st Judicial District Court of Harris County,
             Texas

      •      March 19, 2015: Petition for Writ of Certiorari to U.S. Supreme
             Court, appealing from USCA Case No. 14-20188; Larry Bishop, et al.
             v. Texas Dept. of Public Safety, et al.; 5th Circuit Court of Appeals

                                     PRAYER

      WHEREFORE, PREMISES CONSIDERED, Appellee Randy S. Turrentine

requests that his time to file a Brief be extended to April 3, 2015, and for such

other relief to which Appellee may be entitled.




                                         2
                                         Respectfully submitted,

                                         MURRAY | LOBB, PLLC

                                         By: /s/ Kyle L. Dickson
                                             Kyle L. Dickson
                                             State Bar No. 05841310
                                             700 Gemini, Suite 115
                                             Houston, Texas 77058
                                             Ph:      (281) 488-0630
                                             Fax:     (281) 488-2039
                                             Email: kdickson@murray-lobb.com

                                         ATTORNEYS FOR APPELLEE
                                         RANDY S. TURRENTINE



                         CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing document has
been forwarded to all parties and/or counsel of record in accordance with the Texas
Rules of Appellate Procedure on day February 24, 2015.

                                         /s/ Kyle L. Dickson
                                         Kyle L. Dickson

Ronald Julius Smeberg                    BY FAX TO (210) 598-7357 AND/OR
The Smeberg Law Firm, PLLC               BY ELECTRONIC SERVICE
2010 W. Kings Hwy.
San Antonio, Texas 78201




                                        3